         Case 1:21-cr-00074-DLC Document 9 Filed 02/26/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :                  21cr0074(DLC)
                                       :
               -v-                     :                      ORDER
                                       :
CONNIE TORRES,                         :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On January 21, 2021, a “Notice of Intent to Waive

Indictment” in the above-captioned matter was assigned to this

Court.    The parties have advised the Court that the defendant

intends to waive indictment and enter a plea of guilty and that

the defendant prefers the arraignment and guilty plea to occur

remotely as opposed to in-person.        It is hereby

      ORDERED that the arraignment and plea proceeding is

scheduled for February 4, 2021 at 3 p.m. and shall occur via the

Microsoft Teams videoconference platform, if that platform is

reasonably available.      To access the conference, paste the

following link into your browser:

https://teams.microsoft.com/l/meetup-

join/19%3ameeting_OTlkNTU4ZjQtMWZjZi00Nzg1LWE4MGUtYjJkMjRiMGRjOW

M1%40thread.v2/0?context=%7b%22Tid%22%3a%221d66f037-8266-4d1c-

919c-67c6543d3542%22%2c%22Oid%22%3a%2220b3b4ec-1ef6-4484-88f4-

2126fecd52fa%22%7d.
       Case 1:21-cr-00074-DLC Document 9 Filed 02/26/21 Page 2 of 3



     To use this link, you may need to download software to use

the platform’s videoconferencing features. 1       Participants are

directed to test their videoconference setup in advance of the

conference, including their ability to access the link above.

Defense counsel shall assist the defendant in testing the

defendant’s videoconference capability so that the defendant can

participate by videoconference if that is feasible.

     Users who are unable to download the Microsoft Teams

application may access the meeting through an internet browser,

although downloading the Teams application is highly

recommended. 2   When you successfully access the link, you will be

placed in a “virtual lobby” until the conference begins.

Participants should also ensure that their webcam, microphone,

and headset or speakers are all properly configured to work with

Microsoft Teams.    For general guidelines for participation in

remote conferences, visit https://nysd.uscourts.gov/covid-19-

coronavirus.

     IT IS FURTHER ORDERED that members of the press, public, or

counsel who are unable to successfully access Microsoft Teams




1 See Microsoft, Download Microsoft Teams (last visited Dec. 7,
2020), https://www.microsoft.com/en-us/microsoft-365/microsoft-
teams/download-app.

2 Please note that participants who access the Teams meeting
using an internet browser may only be able to view one
participant at a time.


                                    2
         Case 1:21-cr-00074-DLC Document 9 Filed 02/26/21 Page 3 of 3



may access the conference’s audio using the following

credentials:

     Call-in number:          +1 917-933-2166

     Conference ID:           181 743 838#

     IT IS FURTHER ORDERED that by Monday, February 1, 2021,

defense counsel shall file a letter informing the Court whether

counsel and the defendant have successfully tested Microsoft

Teams.    If the defendant and counsel are unable to successfully

test Microsoft Teams, defense counsel shall advise the Court

whether the defendant consents to proceeding with a telephone

conference or whether the defendant requires the proceeding to

occur in person.



Dated:      New York, New York
            January 26, 2021


                                    __________________________________
                                              DENISE COTE
                                      United States District Judge




                                      3
